GOLDTHW AITE, J.
The bill of exchange sued on was *324directed to the drawee at Mobile, Ala., and there protested for non-payment. Notice was given by the notary public, wbo protested the bill, by mail, to the plaintiff in error, who was the endorser, and wbo, with the bolder, resided in Montgomery. The only question is as to the sufficiency of this notice. In the cases of Stephenson v. Primrose, 8 Port. 155, and Foster v. McDonald, 3 Ala. 34, the party giving, and the party sought to be charged by the notice, both resided in the same place, and in the absence of any special custom, notice through the post-office under these circumstances was beld insufficient. In the case of Gindrat v. The Mechanics’ Bank of Augusta, 7 Ala. 332, Mr. Justice Goldthwaite, in delivering the opinion of the court, says: “We apprehend it is entirely competent for the bolder of a bill payable in Montgomery, and himself residing elsewhere, to direct an agent to whom it is transmitted for collection, to give notice of the dishonor to any of the parries by mail, and that it is immaterial where they reside, so the notice has the proper direction.” And it was beld by this court, in Crawford v. The Branch Bank of Mobile, 7 Ala. 205, that the notary public who protests a foreign bill of exchange, is authorized to give notice to all persons wbo are responsible to the holders. If a foreign notary is regarded as the bolder of the bill, so far as giving notice of' its non-payment, no reason can be perceived why a notary in this State might not perform the same act. Without adding other authorities to sustain these positions, it is clear, that under the influence of the decisions referred to, the charge requested was properly refused. The judgment is affirmed.